Citation Nr: 0829055	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for fracture, 
dislocation scapholunate right wrist, post operative, with 
median nerve palsy (dominant), currently rated as 10 percent 
disabling.

2.  Entitlement to a higher initial rating for right medial 
nerve entrapment, postoperative, residuals of right wrist 
fracture, currently rated as 10 percent disabling.

3.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and February 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notices of disagreement were received 
in May 2003 and March 2005; statements of the case were 
issued in June 2003 and April 2005; and substantive appeals 
were received in June 2003 and April 2005. 

The Board notes that the December 2002 rating decision denied 
the veteran's claim for an increased rating for fracture 
dislocation, scapholunate, right wrist, post operative, with 
median nerve palsy (dominant).  In September 2003, it issued 
a rating decision in which it granted an additional 10 
percent rating for entrapment, right median nerve, with 
numbness thumb, index, and middle fingers, right hand.  This 
10 percent rating was made effective from the date of the 
veteran's increased rating claim.  

The Board also notes that the veteran had requested to be 
scheduled for an RO hearing.  However, in May 2006, he 
canceled his hearing request in lieu of VA examinations which 
were subsequently provided.  


FINDINGS OF FACT

1.  The veteran's service-connected fracture, dislocation 
scapholunate right wrist, post operative, with median nerve 
palsy (dominant) is not manifested by favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major (dominant) wrist 

2.  The veteran's service-connected right medial nerve 
entrapment, postoperative, residuals of right wrist fracture 
is not manifested by moderate incomplete paralysis of the 
major (dominant) hand. 

3.  A cervical spine disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
fracture, dislocation scapholunate right wrist, post 
operative, with median nerve palsy (dominant) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003, 5010, 5214, 5215 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right medial nerve entrapment, postoperative, residuals of 
right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
8515 (2007).

3.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice letters 
dated November 2002 and January 2005 (prior to the December 
2002 and February 2005 rating decisions).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  In fact, many of the veteran's VA 
examinations have focused on the impact of his disabilities 
on his occupational and daily activities.    

Moreover, the veteran in this case has been represented in 
the appeal by the Texas Veterans Commission, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for higher ratings to the 
veteran during the appeal process which has been ongoing 
since October 2004.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issues to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran correspondences in June 2006, November 2006, 
March 2007, and May 2008 that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in December 2002, July 2003, October 
2004, June 2006, and February 2008, obtained medical opinions 
as to the etiology and severity of the disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected fracture, dislocation 
scapholunate right wrist; and right medial nerve entrapment, 
postoperative, residuals of right wrist fracture warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where, in the case of the veteran's rating for right medial 
nerve entrapment, postoperative, residuals of right wrist 
fracture, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that the RO has been somewhat inconsistent in 
term of the specific disability for which the veteran is 
service connected.  For instance, an August 1998 rating 
decision continues a 10 percent rating for postoperative, 
fracture dislocation, scapholunate.  Though the nomenclature 
would suggest this was an orthopedic disability, the RO 
continues a 10 percent rating under Diagnostic Code 8515 
(concerning nerve damage).  In the December 2002 rating 
decision, which is the subject of this appeal, the disability 
is described as fracture dislocation, scapholunate, right 
wrist, post operative, with median nerve palsy (dominant).  
It then continues the veteran's 10 percent rating under 
Diagnostic Code 8515.  

The September 2003 rating decision granted a separate 10 
percent rating for entrapment, right median nerve, with 
numbness thumb, index, and middle fingers, right hand.  
Although this is supposed to be a separate disability rating, 
the RO assigned the 10 percent rating based on Diagnostic 
Code 8515 (the Code that they have been using all along).  
Meanwhile, in regards to the disability that has always been 
service connected (fracture dislocation, scapholunate, right 
wrist), the RO continued the 10 percent rating; but based on 
Diagnostic Code 5010 (regarding arthritis).  

Regardless of past confusion, the veteran is currently 
appealing two 10 percent ratings applied to the same general 
disability (right hand and wrist).  This disability is rated 
once under orthopedic diagnostic codes, and once under 
diagnostic codes concerning nerve impairment.  Each 10 
percent rating has an effective to the date going back to the 
date of receipt of the increased rating claim.

Under the provisions of Diagnostic Code 8515, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
major (dominant) hand.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the major (dominant) hand.  
A 50 percent rating is warranted for severe incomplete 
paralysis of the major (dominant) hand.  A maximum rating of 
70 percent is warranted for complete paralysis with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy in the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

Pursuant to Diagnostic Code 5010, concerning arthritis due to 
trauma, the arthritis is to be rated under Diagnostic Code 
5003 (degenerative arthritis).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5215, regarding limitation of motion of 
the wrist, a 10 percent rating, the maximum rating, is 
warranted when there is limitation of motion of the wrist 
with dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215.

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major (dominant) wrist.  A 40 percent disability evaluation 
is contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent examinations in December 2002, July 
2003, October 2004 and February 2008.  

At the veteran's December 2002 examination, the veteran 
reported that he sustained a fractured right thumb in May 
1984 when a tire (that he was putting air in) exploded.  He 
complained of pain on prolonged motion in the right wrist and 
a decrease in his physical activity.  He reported limitation 
of motion in his right wrist; and pain on pressure to the 
anterior portion of the wrist.  Upon examination, range of 
motion was within normal limits.  He achieved 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  There 
was some tenderness over the carpal bones of the right wrist, 
particularly at the base of the radius.  He was diagnosed 
with an ununited fracture of the right wrist secondary to his 
May 1984 injury.  He had normal range of motion but decreased 
sensitivity and complaints of chronic pain. 

At the veteran's July 2003 VA examination, the veteran 
complained of severe pain in his right wrist, causing him to 
use his left hand for most of the driving (he is employed as 
a bus driver for the city).  He also complained of numbness 
in his first, second, and third fingers secondary to radial 
nerve paralysis and weakness of the right wrist and weakness 
in the hand (in terms of grasping).  Upon examination, the 
veteran range of motion was almost within normal limits; but 
all movements were painful.  He was able to achieve (actively 
and passively) 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 45 degrees of ulnar deviation and 20 degrees 
of radial deviation.  His grasp strength was approximately 40 
percent of what it was in his left hand.  He was able to 
oppose fingertips to thumb without difficulty; but closing 
his fist was painful in all movements (particularly 
dorsiflexion of the wrist).  He was diagnosed with a service 
connected fracture of the right wrist.  He had significant 
range of motion pain and limitation of function.  

The veteran also underwent a nerve conduction study by Dr. 
R.W.  He noted that the veteran has a fairly functional right 
hand and wrist; though he does have some numbness and 
weakness.  Most of the numbness and tingling was in his 
thumb, index finger, and middle finger.  He also complained 
of pain radiating up to the forearm and shoulder.  He had 
some loss of grip strength and dexterity.  He had been 
wearing a wrist/hand orthosis, which has helped some.  Upon 
examining the veteran, Dr. R.W. opined that the veteran 
demonstrated moderate entrapment of the right median nerve at 
the carpal tunnel.  

The veteran underwent another examination in October 2004.  
The examiner reviewed the claims file in conjunction with the 
examination.  However, the veteran stated that he did not 
request an increased rating for his right wrist.  Instead, he 
thought he was going to undergo an examination of his neck.  
The examiner noted that the veteran's x-rays were out of 
date, so he took new ones.  Examination of the right wrist 
yielded identical range of motion changes and symptoms that 
were noted in the July 2003 examination.  The x-rays revealed 
ununited fracture of the ulnar styloid process consisting of 
three loose bodies; healed fracture of base of first 
metacarpal; and osteoarthritis of the carpal joints.  

The veteran underwent a VA examination in June 2006.  Ulnar 
deviation range of motion showed 0 to 35 degrees without 
pain.  Radial deviation range of motion showed 0 to 15 
degrees without pain.  He showed 0 to 60 degrees of 
dorsiflexion (extension) without pain; and 0 to 80 degrees of 
palmar flexion without pain.  There was no additional 
limitation of motion on repetitive use.  The examiner noted 
significant effects on his occupational activities including 
increased absenteeism.  There were no effects on his ability 
to do chores, shop, travel, feed himself, bathe, dress, 
groom, and go to the toilet.  There were mild effects on his 
ability to exercise and recreate; and there were moderate 
effects on his ability to engage in sports.  

Finally, the veteran underwent another VA examination in 
February 2008.  Upon examination, there was no decreased 
strength for pushing, pulling, and twisting.  However, there 
was decreased dexterity for twisting, probing, writing, 
touching, and expression.  Grip was 20 percent less in the 
right hand (as opposed to the left).  There was no loss of 
range of motion of the fingers of either hand.  Range of 
motion exercises of the right wrist showed that the veteran 
achieved dorsiflexion from 0 to 70 degrees; palmar flexion 
from 0 to 80 degrees; ulnar flexion from 0 to 45 degrees; and 
radial deviation from 0 to 10 degrees.  All motion was 
without pain; and the examiner noted that there was no 
increase in loss of motion due to pain, weakness, fatigue, or 
lack of endurance.   The examiner noted that the veteran has 
been employed as a bus driver for 14 years and is able to do 
his job without difficulty.  The examiner also noted that 
there are no significant effects on the veteran's usual 
occupation or on usual daily activities.  

Regarding the veteran's peripheral nerves, his right upper 
extremity was normal with regards to vibration, pain, light 
touch, and position sense.  There were no affected nerves.  
Plantar flexion was normal.  There was no muscle atrophy 
present.  There was no abnormal muscle tone or bulk.  There 
were no tremors, tics, or unusual movements.  The nerve 
disorder did not affect the function of any joint.  Gait and 
balance were normal.  He was diagnosed with carpal tunnel 
right hand, status post-op.  The etiology was listed as 
median nerve entrapment.  There was no nerve dysfunction.  

The Board notes that in order to warrant a rating in excess 
of 10 percent for the orthopedic component of a post 
operative fracture, dislocation scapholunate right wrist, his 
condition must be manifested by favorable ankylosis in 20 to 
30 degrees dorsiflexion in the major (dominant) wrist 
(Diagnostic Code 5214).  The Board notes that at no time has 
the veteran's disability been manifested by favorable 
ankylosis.  To the contrary, at his most recent examination, 
the veteran showed dorsiflexion from 0 to 70 degrees; palmar 
flexion from 0 to 80 degrees; ulnar flexion from 0 to 45 
degrees; and radial deviation from 0 to 10 degrees.  All 
motion was without pain.

In regards to DeLuca criteria, the February 2008 VA examined 
stated that there was no increase in loss of motion due to 
pain, weakness, fatigue, or lack of endurance.  There is no 
medical evidence to show that there is any additional loss of 
motion due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for a fracture, 
dislocation scapholunate right wrist, post operative, with 
median nerve palsy (dominant), must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

The Board notes that in order to warrant a rating in excess 
of 10 percent for right medial nerve entrapment, his 
disability must be manifested by moderate incomplete 
paralysis of the major (dominant) hand.  The Board notes that 
the most recent VA examination revealed that the veteran has 
been employed as a bus driver for 14 years and is able to do 
his job without difficulty.  The examiner also noted that 
there are no significant effects on the veteran's usual 
occupation or on usual daily activities.  As such, the Board 
finds that the veteran's disability is no more than mild.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for right medial 
nerve entrapment, postoperative must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Service Connection

The remaining issue before the Board involves a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records contain no findings 
attributed to a cervical spine injury.  

The veteran filed his claim in July 2004.  The earliest 
complaint of neck pain in the medical records is dated 
October 2004.  The physical assessment therapy note stated 
that the veteran had previously been seen in July and August 
2004 for pain and numbness in his right upper extremity (the 
medical records confirm this).  The treatment note also 
stated that x-rays showed degenerative spondylosis with spurs 
on C4 to C7, and narrow discs at C6 to C7.  The veteran 
stated that he uses Biofreeze every day on his neck, back, 
and shoulder.  Range of motion of the cervical spine was 55 
degrees of left rotation; 30 degrees of right rotation; 30 
degrees of left lateral flexion; 35 degrees of right lateral 
flexion; 50 degrees of extension; and normal flexion.  
However, the examiner then stated that the veteran was 
observed moving the neck through full range of motion in a 
circular type movement during the evaluation.  The examiner 
stated that the veteran "continuously works many hours a 
week driving a bus, which seems to be irritating his neck."     

The veteran underwent a VA examination in June 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the veteran's cervical spine 
disability had its onset in 2002.  The examiner stated that 
there is no history of an injury.  The veteran complained of 
occasional neck pain when turning his head (while driving the 
city bus).  There was no history of limitation of motion; but 
x-rays showed degenerative spondylitis of the cervical spine.  

Upon examination, the veteran achieved flexion from 0 to 45 
degrees; extension from 0 to 45 degrees; left and right 
lateral flexion from 0 to 45 degrees; and right and left 
lateral rotation from 0 to 80 degrees.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  The examiner stated that the 
veteran's range of motion was normal.  Motor, sensory, and 
reflex examinations were normal.  Lasegue's sign was 
negative.  X-rays showed degenerative spondylosis spurs on C4 
through C7 and narrowed disk at C6-7.  He was diagnosed with 
degenerative spondylosis of the cervical spine.  There were 
no significant effects on occupational or daily activities.  
The examiner opined that it was less likely than not that the 
veteran's degenerative disk disease of the cervical spine is 
related to service.  His rationale is that the veteran had no 
history, complaints, evaluation, or treatment for a cervical 
spine disability in service.

The veteran acknowledges that there are no service medical 
records that reflect a cervical spine disability.  However, 
he claims that his cervical spine disability is the result of 
the same accident that caused his right wrist injury.  He 
notes that he was putting air in a tire when it blew up and 
struck his right hand.  However, he points out that he also 
sustained a head injury.  The medical records reflect that 
the veteran "had a minor head injury with no loss of 
consciousness...examination was remarkable for a minor 
laceration on the forehead."  

The Board notes that the June 2006 VA examiner had full 
access to the veteran's claims file.  He reviewed the service 
medical records.  If he had deemed the "minor head injury" 
to be medically significant to his current cervical spine 
disability, he would have made note of such.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, the 
Board may not rely on these recollections to provide the 
necessary nexus between service and current disability.  
Memories of what a clinician may or may not have said cannot 
constitute competent medical evidence.  See Kirwin v. Brown, 
8 Vet. App. 148 (1995).  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, the Board notes that the lack of any post-
service medical records until October 2004 is probative to 
the issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that there are no findings in the service 
medical records attributed to a cervical spine disability; 
there are no post service medical records of a cervical spine 
disability for approximately 20 years after service; and the 
only medical opinion that addresses the issue of whether his 
disability is related to service weighs against such a nexus.  
Under these circumstances, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cervical spine disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


